Citation Nr: 0805039	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss prior to February 1, 2004.  

2.  Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
October 1970 to August 1978, and from January 1984 to August 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The procedural history of this case is as follows: by rating 
action in July 1999, the RO denied a compensable evaluation 
for the veteran's service-connected bilateral hearing loss.  
The veteran perfected an appeal of this decision.  In June 
2001, the Board remanded the issue to the RO for further 
development.  In a June 2002 rating decision, following VA 
audiological examination, the RO increased the disability 
rating to 10 percent effective July 15, 1999, the date of the 
increased rating claim.  The Board remanded the issue to the 
RO again in April 2003.  

In an August 2003 rating action, the RO proposed to reduce 
the 10 percent rating to noncompensably disabling.  This 
proposed action followed a VA examination that was conducted 
in June 2003.  By rating action in November 2003, the RO 
reduced the rating for the veteran's bilateral hearing loss 
from 10 percent to noncompensable, effective from February 1, 
2004.  In a May 2004 decision, the Board denied the claim for 
an increased rating for bilateral hearing loss in excess of 
10 percent.  The appellant appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2005 Court Order, the Court granted a March 2005 Joint 
Motion for Remand.  Under that Order, the Court vacated the 
Board's May 2004 decision, and remanded the case to the Board 
for compliance with the instructions in the Joint Motion.  In 
March 2005, the Board again remanded the claim to the RO for 
additional development, including a VA examination.  In the 
Introduction, the Board maintained that the issue of the 
rating reduction was not on appeal because the veteran had 
not filed a notice of disagreement.  

In a March 2007 decision, following VA examination, the Board 
denied a compensable rating for bilateral hearing loss.  [The 
Board also remanded the issues of entitlement to increased 
ratings for cervical spine disability, lumbar spine 
disability, and residuals of removal of colon polyps.  These 
issues have not yet been returned to the Board.]  The Board 
again indicated that because the veteran had not disagreed 
with the rating reduction this issue was not a part of the 
current appeal.  The veteran duly appealed the Board's 
decision to the Court.  In an order dated September 2007, 
pursuant to a Joint Motion for Partial Remand, the Court 
vacated and remanded that part of the Board's decision that 
denied the veteran's claim for a compensable rating for 
bilateral hearing loss.  

In the Joint Motion for Partial Remand that was the basis for 
the Court's September 2007 Order, it was noted that on remand 
the Board should do three things: (1) "explain what happened 
to that 10 percent rating, and consider what due process 
protections the appellant was entitled to regarding the 10 
percent rating and if those protections were accounted for" 
see September 2007 Joint Motion for Partial Remand, page 4; 
(2) "reconsider the appellant's claim for an increased 
rating for hearing loss, characterizing the issue as whether 
a rating in excess of 10 percent prior to February 1, 2004, 
and a compensable rating thereafter, is warranted" Id. page 
5 ; and (3) "provide adequate reasons and bases as to 
whether the appellant was required to file [a] separate 
notice of disagreement to the rating reduction while the 
issue of an appropriate evaluation for his hearing loss was 
in appellate status."  Id.

Initially, the Board acknowledges that its prior position 
regarding the issue of the rating reduction was improper.  
That is, the Board now realizes that since the issue of an 
appropriate evaluation for hearing loss was already in 
appellate status, the veteran was not required to file a 
separate notice of disagreement (NOD) to the rating 
reduction.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993), aff'd, 39 F.3d 1574, 1582-85 (Fed. Cir. 1995) 
(holding that "there can be only one valid NOD as to a 
particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim until a final RO or BVA 
decision is rendered").  The Board apologizes for the error.  

Regarding the remaining issues raised in the Joint Motion, 
the Board finds that these concerns are addressed in the 
second issue listed on the title page of this decision - 
Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 1, 2004, audiometric testing showed that at 
worst the veteran had Level IV hearing in each ear.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for bilateral hearing loss prior to February 1, 
2004 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in July 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in June 
2002, August 2003, and November 2006, following the VCAA 
notice compliance actions in June 2001, April 2003, and April 
2006.  The veteran was provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the notices.  Therefore, there is no prejudice to him 
because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the letters requested that 
the veteran provide any information or evidence in his 
possession that pertained to his claim.  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for increased rating, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notices 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The VCAA 
notices also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  

The Board notes that the VCAA notices did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.".  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) ; see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  

In this case, the Board points to the veteran's attendance at 
multiple VA audiological examinations to demonstrate actual 
knowledge of his awareness of what was necessary to 
substantiate his claim.  By attending the examinations, the 
veteran clearly showed that he was aware that specific 
audiometric testing was required to show that his hearing 
loss warranted a higher rating.  

In addition, although the Court's June 2005 and September 
2007 Orders serve to vacate the Board's May 2004 and March 
2007 decisions which denied an increased rating for bilateral 
hearing loss and their legal efficacy, the Board's prior 
discussions nonetheless remain a matter of record, and ones 
which were clearly provided to the veteran.  Examination of 
the now-vacated decisions reveals that the Board clearly 
articulated the relevant diagnostic code pertaining to 
hearing loss and discussed the diagnostic code in the context 
of the evidence then of record.  In other words, through the 
Board's May 2004 and March 2007 denials, a reasonable person 
(i.e., the veteran) could be expected to understand what was 
needed to substantiate the claim.  The Board notes that 
during the lengthy appeal period of some eight years the 
veteran was also provided multiple supplemental statements of 
the case (SSOC) which contained the schedular criteria 
necessary for a higher rating for hearing loss.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The veteran attended multiple 
VA examinations in an attempt to support his claim.  The 
criteria used to evaluate the veteran's claim was discussed 
in multiple SSOCs as well as in now-vacated Board decisions 
in May 2004 and March 2007, and the veteran was told why a 
higher rating was not warranted under that criteria.  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss prior to February 1, 2004.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz).  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness. VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear - including the criteria for evaluating hearing loss.  
The Board notes that the veteran filed his increased rating 
claim in July 1999, after the amended regulations became 
effective.  Thus, his claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000 
(2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  But pertinent changes 
were made to 38 C.F.R. § 4.86, regarding cases involving 
exceptional patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
(dB) or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

In a February 1993 rating decision, service connection was 
granted for bilateral hearing loss, evaluated as 
noncompensably disabling.  As noted above, the veteran sought 
an increased rating in July 1999.  In March 2002, the RO 
increased the disability rating to 10 percent effective July 
15, 1999.  In November 2003, the evaluation was reduced to 
zero percent effective February 1, 2004.  The question being 
addressed in this decision is whether the veteran is entitled 
to a rating in excess of 10 percent for the period prior to 
February 1, 2004.  The issues of the propriety of the 
reduction as well as entitlement to restoration of the 10 
percent rating are addressed in the Remand section.  

As for the extent of the veteran's hearing loss prior to 
February 1, 2004, the evidence of record consists of VA 
examinations conducted in March 2002 and June 2003.  

On VA audiological evaluation in March 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
65
65
LEFT
N/A
25
50
65
70

Speech recognition was 76 percent in each ear.  

On VA audiological evaluation in June 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
70
70
LEFT
N/A
25
40
70
65

Speech recognition was 92 percent in each ear.  

Applying the findings of the 2002 and 2003 VA examinations to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a rating in excess of 10 
percent prior to February 1, 2004.  The results of the 2002 
examination show the veteran's right ear had an average 
puretone threshold of 50 and 76 percent speech recognition; 
his left ear had an average puretone threshold of 52 and 76 
percent speech recognition.  This, in turn, correlates to 
Level IV hearing loss in each ear under Table VI - so 10 
percent under Table VII.  

The results of the 2003 examination do not warrant a higher 
rating.  In fact, based on this examination, the veteran's 
hearing loss would be rated as noncompensable.  His right ear 
had an average puretone threshold of 52 and 92 percent speech 
recognition; his left ear had an average puretone threshold 
of 50 and 92 percent speech recognition.  This, in turn, 
equates to Level I hearing loss in each ear, under Table VI.  
Applying these designations under Table VII results in a 
noncompensable evaluation.

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 2002 and 2003 
examination results do not show puretone thresholds at all 
relevant frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 
dB or more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to a rating in excess of 10 percent for the period 
prior to February 1, 2004.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss prior to February 1, 2004 is 
denied.  


REMAND

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.  

As noted in the Introduction, the veteran was  initially 
notified of the RO's proposed reduction in a rating decision 
dated in August 2003.  The Board observes that this rating 
decision and its accompanying letter complied with the 
provisions of 38 C.F.R. § 3.105(e) (2006), which require 
notification of the proposed reduction in evaluation, a 
statement of the material facts and reasons for such 
reduction, and an opportunity to submit evidence within 60 
days to show that compensation payments should be continued 
at their present level.  Thus, the RO has complied with the 
procedural due process requirements provided for in 38 C.F.R. 
§ 3.105(e).  As the reduction occurred within less than five 
years from the award of the 10 percent schedular rating, this 
matter is not governed by the provisions of 38 C.F.R. § 3.344 
regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) 
(2007).  Nevertheless, the Court noted in the Brown v. Brown 
decision that there are several general VA regulations that 
apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless VA concludes that a fair preponderance of evidence 
weighs against the claim.  Brown, 5 Vet. App. at 421.

Notably, however, a review of the multiple SSOCs issued in 
this case do not reflect that the RO addressed the issue 
concerning a claim for restoration along with consideration 
of the applicable regulations cited by the Court in Brown.  
The SSOC discuss the case in terms of an increased rating 
claim only.  Under these particular circumstances, the Board 
determines that basic due process of law requires that the 
case again be reviewed by the RO under applicable laws and 
regulations, and that the veteran be fully informed of the 
RO's analysis in an SSOC.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Furnish the veteran a SSOC that 
addresses the restoration issue, 
including the propriety of the 
reduction and whether an increased 
rating is warranted, to include 
citation to and discussion of laws and 
regulations pertaining to reductions of 
ratings.  Thereafter, the case should 
be returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


